Title: To George Washington from Lieutenant Colonel Benjamin Ford, 26 April 1779
From: Ford, Benjamin
To: Washington, George



Honorable sir,
        Near Tenton Falls [N.J.] 6 OClock P.M.April the 26th 1779

About half after four O’Clock this Morning a body of the Enemy effected a landing at red Bank about one Mile from shrewsbury, My patrole fired on them but being small did little or no Execution.
My Detachment being paraded at the Time I received the Account of their Landing from the patrole I immediately Detached Capt. Beall with 30 odd men to observe their Movements & retard them in their March towards Tenton Falls a post which I conceived wou’d be their first Object, and Marched directly with those of the party not on Detachment towards the falls, The Enemy pushed with great rapidity to the falls agreeable to my Conjecture, however we gained the Bridge before them where I intended to have made a stand but from the superiority of their Numbers which was as near as I could judge three to one and an Apprehension of their sending a party on my left flank which was by no means secure I judged it Expedient to retreat ’till a Body of the Militia cou’d be collected, which I hoped would be done in a few Hours, After finding their Designs frustrated in their Main Object of cutting off my retreat by getting in my rear they Halted at Tenton falls where they Burnt two Dwelling Houses belonging to Officers of the Militia, destroyed every thing that they could in others not leaving a Single pane of Glass in any of the Windows belonging to the people there, After Committing every wanton Act they could, plundering and destroying all the furniture they found they retreated again to red Bank to their Boat. Driving all the stock of Horses sheep and Cattel they could Collect before them, Capt. Beall with his party and a few of the Militia Harrass’d them and I presume prevented their taking off much of the stock as the principal part was again retaken, they crossed their party over to Middle Town where a party which by many Accounts have been Estimated at 1000 Men, said to be Commanded by Genl Skinner landed about Day Break this Morning, two British Regiments are in his party, from the Best accounts I have been able to Collect the Party at Shrewsbury Amounted to 6 or 700 but by whom Commandd I have [not] been able to Ascertain precisely but ’tis Reported by Majr Fergusson of the Highlanders.
My Loss does not amount to more than a dozen Men Missing &ca—The Militia have by no means have answered my Hopes or Wishes not more than 150 if so many have as yet joined Us. Col. Holmes has Collected a party and is hanging on their flanks from the last Accounts I have they are Still in Middle [Town] having formed a Junction with their two partys. My Men are now refreshing themselves, and shall immediately March to Middle Town and Act as Circumstances will admit.
Your Excellency will pardon this Incorrect Account Shall do myself the Honor of informing you of every particular as soon as possible. I have the Honor to be with the Greatest Esteem & Respect Your Excellencys most Obt Hble Servt
Benjamin FordLt Col.
If the Enemy should Continue here shall advise you of it but am disposed to believe their Design was to Cut off my Party & to plunder in one instance they have been disappointed and in the other I shall endeavour to obstruct them as much as possible, by two prisoners taken we are told they brought but two Days provision with them.
